EXHIBIT 10.23
 
SOURCE CODE LICENSE AGREEMENT


This license agreement (the “Agreement”) is made and entered into as of December
22nd, 2011 ("Effective Date"), by and between Cicero, Inc., a Delaware
corporation ("Vendor"), with its principal place of business at 8000 Regency
Parkway, Suite 542, Cary, NC 27518 and Convergys Customer Management Group Inc.,
an Ohio corporation, with its principal place of business at 201 East Fourth
Street, Cincinnati, OH 45202 (“Convergys”).


RECITALS


A.
Vendor develops, manufactures and distributes certain software products through
reseller channels.



B.
Convergys is engaged in the business of developing and distributing computer
software products to end users and providing them with installation,
integration, support and training services, providing software solutions to end
users to support business processes and business process outsourcing activities.



C.
The parties desire to set forth the terms and conditions under which Convergys
will acquire from Vendor a license to (i) use the Product and the Source Code to
create Derivative Products and Composite Products and (ii) to distribute to End
Customers and use internally the Product, Derivative Products and Composite
Products in the Territory (as each such term is defined below).



NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, the parties agree as follows:


 
1.
Definitions.



(a) 
“Convergys Software” shall mean the computer software products and associated
documentation, developed by Convergys or for Convergys as work for hire, in
which Convergys retains the right, title and interest to the deliverables of
such work for hire.



(b) 
"Composite Product" shall mean any application or solution developed by
Convergys and delivered to End Customers of which the Product, a part of the
Product or a Derivative Product is a part.  Any Composite Product must include
Convergys’ Dynamic Decisioning Solution or successor product..



(c) 
"Confidential Information" shall mean: (i)  information furnished by either
party to this Agreement which is considered and specifically identified in
writing as confidential, private or proprietary by the party furnishing the
information at the time of disclosure (or if such Confidential Information is
disclosed orally, it is identified as confidential or proprietary at the time of
disclosure);(ii) the existence of this Agreement and the terms thereof; and
(iii) information furnished by either party to this Agreement which is treated
as confidential by the disclosing party and would reasonably be understood by
the recipient to be confidential, whether or not so marked. .Neither party shall
be required to protect or hold in confidence any information received by it
which:

 
(i) 
is or becomes available to the public or to the industry without the fault of
the recipient;



(ii)  
was rightfully in the possession of recipient before being provided to the
recipient by the other party;



(iii)  
is independently developed by the recipient;

 
 
1

--------------------------------------------------------------------------------

 
 
(iv)  
is required to be disclosed by court order, or other legal requirement,
provided, however, that the recipient provides sufficient notice to the other
party, if possible, to permit such other party an opportunity to obtain
sufficient protective measures with regard to the information;



(v)  
is subsequently received by the recipient without obligation of confidentiality
from a third party, who the recipient had no reason to believe was not
legitimately authorized to provide it with such information; or



(vi)  
is not marked with a legend indicating that the same is proprietary, private or
confidential.



(d)  
“Derivative Product” means an executable runtime copy of a derivative work
created by Convergys from the Source Code.



(e)  
“Documentation” means the standard technical specification documentation
accompanying the Product.



(f)  
"End Customer" shall mean a person or entity that is granted a sublicense to use
one or more Composite Products for that person’s or entity's own personal or
internal business use, and who does not resell, lease, license, sublicense or
otherwise distribute or transfer such Composite Product to others.



(g)  
“Error” shall mean a failure of the Product to conform in all material respects
with the applicable Documentation.



(h)  
“MSP Services” shall  mean selected services of Convergys, which include
provision of access to, and management by Convergys of, the Composite Products
on behalf of End Customers, where the Composite Products may be installed on
computer systems or networks owned, managed or otherwise controlled by an End
Customer, Convergys, or a third party colocation hosting facility.



(i)  
“Product” shall mean Cicero’s XM™ Enterprise product.

.
(j)  
"Proprietary Rights of Vendor" shall mean all rights held by Vendor in the
Product and its Confidential Information and/or Vendor Data, including, without
limitation, patents, inventions, copyrights, author's rights, trademarks,
service marks, trade names, know-how and trade secrets embodied in or associated
with the foregoing, irrespective of whether such rights arise under U.S. or
international intellectual property, unfair competition or trade secret laws.



(k)  
"Proprietary Rights of Convergys" shall mean all rights held by Convergys in the
Convergys Software and its other Confidential Information, including, without
limitation, patents, inventions, copyrights, authors' rights, trademarks, trade
names, service marks, know-how and trade secrets embodied in or associated with
the foregoing, irrespective of whether such rights arise under U.S. or
international intellectual property, unfair competition or trade secret laws.



(l)  
“Release” shall mean a new version of the Product designated by a change to the
number to the left of the decimal point (R.xx).



(m)  
“Reseller(s)” shall mean Convergys’s third party resellers or distributors to
whom Convergys grants the right to resell Composite Products under terms
substantially similar to those contained in this Agreement regarding licensing
and protection of the Proprietary Rights of Vendor.

 
 
2

--------------------------------------------------------------------------------

 
 
(n)  
“Seat” shall mean a single agent workstation.



(o)  
“Source Code” shall mean the source code and any associated computer software
libraries, documentation and other materials for the Product set forth in
Exhibit A as provided to Convergys in accordance with Section 11.



(p)  
“Specifications” shall mean the standard Documentation for the Product specified
on Exhibit A as delivered by Vendor.



(q)  
“System Identifier” shall mean a string of characters designated by Convergys
which uniquely identifies the system or systems associated with a given Product
license, distributed to an End Customer as a Composite Product, or used
internally by Convergys which Convergys shall report quarterly to Vendor as
Product licenses are distributed or deployed internally, and which Convergys
shall track in such a manner as to allow Convergys or Vendor to determine at any
given time how many Product licenses have been distributed, what license fees
have been paid, and what are due and owed to Vendor.



(r)  
"Territory" shall mean the parts of the world where Convergys can purchase and
resell the Composite Products.  For purposes of this Agreement, the Territory
shall be worldwide, subject to the export restrictions herein.

 
(s)  
“Vendor Data” shall mean all Vendor Confidential Information provided by Vendor
under this Agreement or any Work Order hereto.

 
(t)  
"Version” shall mean a new version of the Product designated by a change to the
digit to the right of the decimal point (x.V).

 
 
2.
License Grant.



 
Subject to the terms of this Agreement, Vendor grants to Convergys the following
perpetual, world-wide, non-exclusive, non-transferable licenses (each, a
“License”):



(a) a license to use, copy, modify and create derivative works of the Source
Code for the purposes of distributing the Product or a Derivative Product in
conjunction with a Composite Product,  using a Composite Product to provide MSP
services to End Customers, or using the Product or a Derivative Product for any
and all Convergys’ internal purposes;


(b) a license to use, copy, modify, market, sublicense and distribute  the
Product or Derivative Products, solely in conjunction with a Composite Product,
to End Customers, and grant such End Customers a sublicense to use the Product
or Derivative Products solely in conjunction with the Composite Products for
that person or entity’s own personal or internal business use in the Territory;
provided, however, that such End Customer shall not have rights to license,
sublicense or otherwise distribute or transfer the Product or Derivative
Products to third parties;


(c) a license to use, copy, modify and market the Product or Derivative
Products, solely in conjunction with the Composite Products, to provide MSP
Services in the Territory;
 
 
3

--------------------------------------------------------------------------------

 


(d)  a license to use, modify, reproduce, copy and sublicense the Product or
Derivative Products for the purposes of development, testing, evaluation,
acceptance, customer service and support, and demonstration and training. It is
understood that such use includes or may include customer trials;


(e)  a license to (i) reproduce and distribute copies of the Product or
Derivative Products solely in conjunction with the Composite Products to its
Resellers, and (ii) sublicense to Resellers the rights of Convergys set forth in
subsections (b), (c) and (d) above in the Territory; and


(f)  a license to use the Product or Derivative Products internally for its own
productive purposes in operating its business.


 
Any and all rights granted under this Section 2 are perpetual and shall survive
termination of the Agreement.  For the avoidance of doubt, a license will be for
a Seat.



 
3.
Payment; Taxes; Audits.



 
(a)
Payments Due.  Convergys shall pay Vendor the fees set forth in Exhibit B.



(b) Audits. Convergys will maintain accurate records as to its use, distribution
and sublicensing of the Product and Derivative Products for at least two (2)
years from the termination of this Agreement.  Vendor, or persons designated by
Vendor, will, at any time during the period when Convergys is obliged to
maintain such records, but no more than once in any twelve (12) month period, be
entitled to audit such records and to ascertain completeness and accuracy, in
order to verify that the Product and Derivative Products are used, distributed
and sublicensed by Convergys in accordance with the terms of this Agreement and
that Convergys has paid the applicable fees.  Convergys shall promptly pay to
Vendor any underpayments revealed by any such audit.  Any such audit will be
performed at Vendor’s expense, provided, however, that Convergys shall promptly
reimburse Vendor for the cost of such audit and any applicable fees if such
audit reveals an underpayment by Convergys of more than ten percent (10%) of the
fees payable by Convergys to Vendor for the period audited, provided Convergys
has the right to examine and dispute in good faith the results of such audit.
Convergys shall not be obligated to pay any applicable fees disputed in good
faith or the cost of the audit if such good faith dispute results in an
underpayment of less than the 10%.


 
(e)
Taxes.  All amounts payable under this Agreement are exclusive of all sales,
use, value-added, withholding and similar taxes and duties.  Convergys shall pay
all taxes and duties assessed in connection with Convergys's performance under
this Agreement by any authority within or outside of the U.S., except for taxes
payable on Vendor's net income.





 
4.
Training. Vendor will provide training for Convergys's personnel at such time
and for such consideration as is set forth on the attached Exhibit D.



 
5.
Literature. Convergys shall have a royalty free right to modify, use, copy and
distribute the Documentation in order to support the sales, licensing, use, and
support of the Product or a Derivative Product.

 
 
4

--------------------------------------------------------------------------------

 
 
 
6.
Confidentiality and Intellectual Property Rights.



 
(a) Confidentiality. Each party agrees, in the event it receives Confidential
Information of the other, to use such Confidential Information only for the
purposes for which it was disclosed to the party, to exercise reasonable care to
protect and hold such Confidential Information in confidence and to prevent its
disclosure to third parties, except as permitted under this Agreement.  Neither
Vendor nor Convergys shall disclose, and each of Vendor and Convergys shall
maintain the confidentiality of, all Confidential Information of the other
party. Each of Vendor and Convergys shall use at least the same degree of care
to safeguard and to prevent disclosing to third parties the Confidential
Information of the other as it employs to avoid unauthorized disclosure,
publication, dissemination, destruction, loss, or alteration of its own like
information (or information of its customers) of a similar nature, but not less
than reasonable care, for a period of three (3) years after termination of this
Agreement. Each party will only disclose Confidential Information to its
employees having a need to know for the purposes of this Agreement. Each party
will notify and inform such employees of each party's limitations, duties, and
obligations regarding use, access to, and nondisclosure of Confidential
Information and will obtain or have obtained its employees' agreements to comply
with such limitations, duties, and obligations. Each party agrees to give notice
to the other party promptly, but in no event no more than one (1) business day,
after learning of a breach of any of the proprietary restrictions set forth in
this Section. In the event that a party is required to disclose Confidential
Information pursuant to law, that party will notify the other party of the
required disclosure with sufficient time to seek relief, cooperate with the
other party in taking appropriate protective measures, and will make such
disclosure in the fashion which maximizes protection of the Confidential
Information from further disclosure. Upon termination of this Agreement, all
such Confidential Information will be returned to the disclosing party.



 
(b)
Intellectual Property Rights.  Vendor and Convergys acknowledge and agree that
Vendor owns all of the Proprietary Rights of Vendor, which includes the Product
and Documentation, and that Convergys has no right, title or interest therein
other than as granted pursuant to this Agreement.  Vendor represents and
warrants to Convergys that all intellectual property rights in the Product and
Documentation are owned by Vendor, and that the Proprietary Rights of Vendor are
sufficient to grant the rights granted to Convergys under this
Agreement.  Vendor and Convergys acknowledge and agree that Convergys owns all
the Proprietary Rights of Convergys and that Vendor has no rights, title or
interest therein other than as granted pursuant to this Agreement.



 
(c)
Unless otherwise specified in a Work Order, Vendor agrees that anything
(excepting only Proprietary Rights of Vendor) created or developed in whole or
in part by Convergys, including, without limitation, any and all programming,
Internet related software or processes, software source code which is a
derivative work of Vendor’s Source Code, interactive voice response related
software or processes, software modifications and customizations, application
program interfaces, telephone marketing related software, telephone marketing or
business methods, statistical research and analysis, call disposition data,
training methods or training materials or other telephone marketing related
information, methods or processes (collectively, "Convergys Works"), are and
shall remain the sole and exclusive property of Convergys, free and clear of any
and all claims of Vendor. Convergys’ reservation of proprietary rights shall
apply (i) to the extent that the above-mentioned Convergys Works are made by
Convergys, and (ii) if such are made by Convergys, to the extent they are not
severable from the original information, data and other matter which are trade
secrets and/or proprietary to Vendor. “Convergys Works” shall not be deemed to
include the Vendor Data or any Proprietary Rights of Vendor.



 
(d) No Other Rights.  Convergys may not, directly or through any person or
entity, in any form or manner, copy, distribute, reproduce, incorporate, use or
allow access to the Product or modify, prepare derivative works of, decompile,
reverse engineer, disassemble or otherwise attempt to derive source code or
object code from the Product, except as explicitly permitted under this
Agreement or otherwise agreed in writing.  Convergys will take appropriate steps
with the End Customers to inform them of and assure their compliance with the
restrictions contained in this Agreement.

 
 
5

--------------------------------------------------------------------------------

 
 
 
(e)
Private Labeling.  Convergys may, in its absolute and sole discretion, private
label or brand the Product acquired under this Agreement or any Derivative
Product.  If Convergys determines to private label or brand the Product or a
Derivative Product, Convergys may do so using any name, mark, trade name, brand
and\or trademark that it chooses.  Any such names, marks, trade names, brands
and\or trademarks may be displayed on or with the Product or Derivative Products
in any manner chosen by Convergys.  Convergys will have no obligation to in any
way display or use any name, mark, trade name, brand or trademark of Vendor on
or with any products that Convergys chooses to private label or brand.  Nothing
herein will in any way convey to either party any right, title or interest in
any names, marks, trade names, brands and\or trademarks of the other
party.  Convergys may also, if it so chooses, display any name, mark, trade name
brand or trademark of Vendor in accordance with any reasonable instructions
conveyed to Convergys in writing in accordance with the notice provisions of
this Agreement.  Vendor hereby grants to Convergys a limited, non-exclusive,
non-transferable license to use Vendor’s name, mark, trade name, brand or
trademark, for the sole purpose of marketing and distributing the Product for
sale as permitted by this Agreement.  All goodwill in any mark or brand name of
Convergys shall belong exclusively to Convergys.



 
7.
Indemnity.



 
(a)
Indemnification Against Infringement by Vendor.  Vendor will indemnify, hold
harmless and defend Convergys at its own expense (including reasonable
attorneys’ fees) against any claim that any Product or any of the Deliverables
provided by Vendor hereunder, infringes any copyright, patent, trade mark or
trade secret, provided that Convergys promptly notifies Vendor of any such claim
after receiving service of process, provides all reasonable assistance to Vendor
and allows Vendor to control any resulting litigation and\or settlement
negotiations.  Vendor shall have no obligation with respect to any such claim of
infringement to the extent it is based upon Convergys's modification of any
Product or any of the Deliverables or their combination, operation, or use with
apparatus, data or computer programs not furnished by Vendor and not reasonably
contemplated under this Agreement.  If a claim of infringement described in this
paragraph does occur, or in Vendor's opinion is likely to occur, Convergys will
permit Vendor, at its option and expense, (i) to modify the Product or a
Deliverable so that it is no longer infringing while performing substantially
the same function, (ii) to obtain for Convergys the right to continue using the
Product or Deliverable, or (iii) terminate the right to use the Product or
Deliverable, upon which termination Vendor will refund Convergys’s license fees
paid for the Product or Deliverable.



 
(b)
General Indemnification by Vendor.  Vendor agrees to indemnify and hold
Convergys harmless from and against any cost, loss, expense (including
attorney’s fees) resulting from any and all claims by third parties for loss,
damage or injury (including death) allegedly caused by the Product or
Deliverables, or any portions thereof, purchased or licensed by Convergys, and
whether or not distributed by Convergys, including, without limitation, any
claim resulting from the acts, representations, or omissions of Vendor with
respect to the Product or any part or parts thereof.  Convergys shall have the
right to participate at its expense in any such dispute.  Notwithstanding the
foregoing, Vendor assumes no liability hereunder for claims or actions to the
extent they result from or arise from modifications made to the Product or
Deliverables by anyone other than Vendor or from Convergys's sole negligence or
intentional misconduct.



 
8.
Warranty; Insurance.



 
(a)
Warranty. The initial Release and Version of the Product delivered under this
Agreement is warranted for a period of one hundred eighty (180) days from the
Effective Date. Any subsequent Releases or Versions of the Product delivered to
Convergys under the Agreement are warranted until the later of (x) ninety (90)
days from delivery to Convergys or, (y) until completion of the knowledge
transfer as set forth in Exhibit C.  Vendor's warranty is contingent upon proper
use and application of the Product in accordance with the Specifications and
does not cover repair or replacement caused by: (i) failure to provide a
suitable environment prescribed by Vendor; (ii) neglect, (iii) alterations or
modifications which are not approved by Vendor; or (iv) maintenance or repair
not performed by Vendor.  Vendor shall, at its own option, correct any
nonconformity of the Product with the Specifications which is reported to Vendor
during the warranty period.  If Vendor is unable to correct such nonconformity,
or replace such copy of the Product within a reasonable period of time after
such nonconformity is reported, Convergys’s sole remedy is that Vendor shall
provide Convergys with a refund of the license fees for such copy and any fees
for professional services, development, training and implementation in
connection paid in connection with such copy, if Convergys has paid such
fees.  EXCEPT AS SET FORTH HEREIN, VENDOR DISCLAIMS ANY OTHER EXPRESS OR IMPLIED
WARRANTY INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.

 
 
6

--------------------------------------------------------------------------------

 
 
 
(b)
Insurance.  Vendor will, during the Term, have and maintain in force the
following insurance coverage:

 
(i).  
Worker’s Compensation Insurance, including occupational illness or disease
coverage, or other similar social insurance, including self-insurance, in
accordance with the laws of the country, state or territory exercising
jurisdiction over the employee and Employer’s Liability Insurance with a minimum
limit sufficient to cover the statutory requirements of such country, state or
territory.



(ii).  
Commercial General Liability Insurance, including Contractual Liability,
Products, Completed Operations Liability and Personal Injury, and Broad Form
Property Damage Liability coverage for damages to any property with a minimum
combined single limit of $1,000,000 per occurrence and $5,000,000 umbrella
excess liability. Such insurance must name Convergys as an additional insured
with respect to its legal liability arising from Vendor’s acts or omissions.



(iii).  
Employee Dishonesty and Computer Fraud coverage for loss arising out of or in
connection with any fraudulent or dishonest acts committed by the employees of
Vendor, acting alone or in collusion with others, including the property and
funds of others in their care, custody or control, in a minimum amount of
$1,000,000.



(iv).  
Errors and Omissions Liability Insurance covering the legal liability for
damages due to error, omissions, negligence of employees and failure of Vendor’s
products to perform the function or serve the purpose intended in an amount of
at least $1,000,000 per wrongful act.  Vendor will have and maintain in force
Errors and Omissions Liability Insurance for a period of twelve (12) months
after termination of this Agreement.



(v).  
“All Risk” Property insurance covering not less than the full replacement cost
of Vendor’s personal property while on or at a Convergys work location.



The foregoing insurance coverage will be primary and non-contributing with
respect to any other insurance or self-insurance which may be maintained by
Convergys.  Within (30) calendar days of the Effective Date Vendor will cause
its insurers to issue certificates of insurance evidencing that the coverage
required under this Agreement are maintained in force and that not less than
thirty (30) calendar days written notice will be given to Convergys prior to any
materially adverse modification, cancellation or non-renewal of the policies.
The insurers selected by Vendor will have an A.M. Best rating of A-IX or better
or, if such ratings are no longer available, with a comparable rating from a
recognized insurance rating agency.  Vendor will assure that its subcontractors,
if any, maintain insurance coverage as specified in this Article or are endorsed
as additional insured on all required Vendor’s coverage.


 
9.
Term and Termination.



 
(a)
Term.  This Agreement shall become effective on the date first written on this
Agreement and shall continue for an initial period ending December 31st, 2016
(the “Term”).

 
 
7

--------------------------------------------------------------------------------

 


 
(b)
Termination for Cause.  This Agreement may be terminated for cause as set for
the below:



 
(i)
Termination for Bankruptcy.  This Agreement shall automatically be terminated
upon the occurrence of any of the following events:  either party shall apply
for or consent to the appointment of or taking of possession by a receiver,
custodian, trustee, or liquidator of itself or of all or a substantial part of
its property, or make a general assignment for the benefit of creditors, or
commence a voluntary case under the Federal Bankruptcy Code (as now or hereafter
in effect) or any similar laws respecting debtors' and creditors' rights in any
other jurisdiction, or fail to contest in a timely or appropriate manner or
acquiesce in writing to any petition filed against it in an involuntary case
under such Bankruptcy Code or any similar laws or any application for the
appointment of a receiver, custodian, trustee, or liquidation of itself or of
all or a substantial part of its property, or its reorganization, or dissolution
or admit its inability to pay its debts as they become due.  For proposes of
this Section 9(c), the references to the parties hereto shall be deemed to
include any firm or corporation controlling either party.



 
(ii)
Termination for Breach.  In the event that either party materially defaults in
the performance of any of its duties and obligations hereunder (other than a
default described in Section 9(b)(i) above), which default shall not be
substantially cured within thirty (30) days after written notice is given to the
defaulting party specifying the default, then the party not in default may, upon
giving written notice thereof to the defaulting party, terminate this Agreement
upon written notice to the other party as of such thirtieth (30th) day.



(iii) In the event that the Agreement terminates before the end of the Term for
any reason other than (A) Convergys failure to pay the fees set forth in the
Agreement, or (B) Convergys breach of the confidentiality provision set forth in
the Agreement, Convergys shall not be obligated to pay Vendor any amounts which
would otherwise be due under the Agreement including the second and third
payments and additional license fees set forth in Exhibit B.
 
 
10.
Limitation of Liability.



 
(A) EXCEPT FOR (i) VENDOR’S OBLIGATIONS PURSUANT TO SECTION 7(a),AND (ii) EITHER
PARTY’S OBLIGATIONS PURSUANT TO SECTION 6(a), OF THIS AGREEMENT, THE LIABILITY
OF EACH PARTY HEREUNDER TO THE OTHER PARTY FOR ANY PARTICULAR CLAIM RELATING TO
THE PRODUCTS AND SERVICES, WHETHER IN CONTRACT, TORT, OR OTHERWISE, SHALL NOT
EXCEED THE GREATER OF THE ACTUAL PROVEN DIRECT DAMAGES, OR THE AMOUNT OF THE
FEES PAYABLE TO VENDOR BY CONVERGYS UNDER THIS AGREEMENT, FOR THE PRODUCT OR
SERVICE GIVING RISE TO THE CLAIM.  EACH PARTY'S AGGREGATE LIABILITY FOR DAMAGES
FOR ALL CLAIMS WHATSOEVER RELATING TO THE PRODUCTS AND SERVICES UNDER THIS
AGREEMENT, AND WHETHER IN CONTRACT, TORT, OR OTHERWISE, SHALL BE LIMITED TO THE
TOTAL AMOUNT OF THE FEES PAYABLE BY CONVERGYS TO VENDOR FOR THE PRODUCTS AND
SERVICES UNDER THIS AGREEMENT.



 
(B) EXCEPT FOR (i) VENDOR'S OBLIGATIONS PURSUANT TO SECTION 7(a) AND (ii) EITHER
PARTY’S OBLIGATIONS PURSUANT TO SECTION 6(a), OF THIS AGREEMENT, IN NO EVENT
SHALL EITHER PARTY HAVE ANY LIABILITY TO THE OTHER PARTY, FOR ANY INDIRECT,
SPECIAL, EXEMPLARY, PUNITIVE, OR CONSEQUENTIAL DAMAGES (INCLUDING, BUT NOT
LIMITED TO, LOSS OF BUSINESS OPPORTUNITY OR LOSS OF PROFITS.)HOWEVER CAUSED AND
WHETHER ARISING UNDER CONTRACT, TORT OR OTHER THEORY OF LIABILITY, EVEN IF THE
PARTY MAY HAVE BEEN INFORMED OF THEIR POSSIBILITY.

 
 
8

--------------------------------------------------------------------------------

 
 
 
(C)
THESE LIMITATIONS SHALL APPLY NOTWITHSTANDING THE FAILURE OF THE ESSENTIAL
PURPOSE OF ANY LIMITED REMEDY.



 
11.
Delivery and Knowledge Transfer



(a)  
Deliverables.  Vendor shall, within five (5) days following the execution of
this Agreement, provide Convergys with a copy of the materials set forth in
Exhibit A for the most current Version of the Product, along with any computer
libraries, documentation or other materials necessary to execute the rights
granted to Convergys under the Agreement (“Deliverables’).  In addition, Vendor
shall deliver to Convergys copies of the same Deliverables for any new Releases
or Versions of the Product which Vendor makes generally commercially available
until such time as the Knowledge Transfer Project set forth in Exhibit C is
complete.





(b)  
Knowledge Transfer Training.  In order to enable to Convergys to become
self-sufficient with regard to the Source Code, Vendor will provide training for
Convergys personnel in the form of the Deliverables and Knowledge Transfer
Project plan set forth in Exhibit C. Such training shall be free of charge.  If
the parties mutually agree that Vendor will travel to a Convergys location for
this training, Convergys will be responsible to reimburse Vendor for
pre-approved travel and expenses. Vendor will comply with Convergys’ current
travel and expense policies.



(c)  
Protection of Source Code. Convergys agrees to treat the Source Code as
Confidential Information under the Agreement.  In addition, Convergys agrees to
the following:



i.  
Convergys will cause each of its employees who have access to the Source Code to
agree in writing not to engage in the development of any software which is in
direct competition with the Product at any time during the one (1) year
following the last such access, and execute, prior to any such access, a
confidentiality agreement with each employee protecting Vendor's intellectual
property rights, with terms no less stringent than the terms and conditions of
this Agreement.



ii.  
 Convergys shall limit access to the Source Code to those employees with a need
to use the Source Code for the purposes set forth in this Agreement. No
unauthorized employees, consultants, or vendors will have access to the Source
Code unless and until they have been apprised of and acknowledge the
confidential and proprietary nature of the Source Code and they have been
trained with respect to the procedures designed to preserve its confidentiality.



iii.  
Convergys will designate an officer-level employee (the "Responsible Manager")
who will have responsibility for preserving the security of the Source Code at
all times. The Responsible Manager will maintain a record of all persons who
have access to the Source Code. Convergys will record and investigate all
unauthorized attempts to gain access to the Source Code and will promptly notify
Vendor of any loss, theft, or unauthorized use or disclosure of the Source Code.
Convergys will make such records available to Vendor, at Vendor's reasonable
request. Convergys will conduct periodic reviews to ensure compliance with the
foregoing security requirements. Vendor will have the right to conduct a review
of the reports pursuant to Convergys security reviews to confirm compliance with
the foregoing security restrictions, including an interview of the Responsible
Manager and an inspection of the records maintained by Convergys, on fifteen
(15) days written notice. Upon Vendor's reasonable request (but in no event more
frequently than once per calendar year), an officer-level employee of Convergys
shall confirm in writing to Vendor that Convergys is in material compliance with
the terms and conditions of this Agreement.

 
 
9

--------------------------------------------------------------------------------

 
 
(d)  
Until such time as the Deliverables and Knowledge Transfer Project set forth in
Exhibit C are complete, Vendor shall notify Convergys at least three (3)
business days in advance of ceasing normal business operations and provide
Convergys with contact information for key employees with knowledge and
responsibility for the development of the Product and facilitate discussions
with such key employees regarding working for Convergys to continue development
and maintenance of the Source Code of the Product.



 
12.
Miscellaneous.



 
(a)
Assignment.  This Agreement will be binding upon and inure to the benefit of the
parties hereto and their permitted successors and assigns.  Notwithstanding the
foregoing, neither this Agreement, nor any rights or obligations hereunder, may
be assigned or otherwise transferred, whether by operation of law or otherwise
by either party, without prior written consent of the other party, which consent
shall not be unreasonably withheld, and any assignment or other transfer without
such prior written consent will be null and void.



 
(b)
Independent Contractors.  The relationship of Vendor and Convergys established
by this Agreement is that of independent contractors, and nothing contained in
this Agreement will be construed (i) to give either party the power to direct
and control the day-to-day activities of the other, (ii) to constitute the
parties as partners, joint ventures, co-owners or otherwise as participants in a
joint or common undertaking, or (iii) to allow either party to create or assume
any obligation on behalf of the other for any purpose whatsoever.



 
(c)
Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith.  In the event that the parties cannot reach mutually
agreeable and enforceable replacement for such provision, then (x) such
provision shall be excluded from this Agreement, (y) the balance of the
Agreement shall be interpreted as if such provision were so excluded, and (z)
the balance of the Agreement shall be enforceable in accordance with its terms.



 
(d)
Legal Expenses.  The prevailing party in any legal action brought by one party
against the other and arising out of this Agreement shall be entitled, in
addition to any other rights and remedies it may have, to reimbursement for its
expenses, including court costs and reasonable attorney's fees.



 
(e)
Titles and Subtitles.  The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.



 
(f)
Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one instrument.



 
(g)
Entire Agreement; Enforcement of Rights.  This Agreement sets forth the entire
agreement and understanding of the parties relating to the subject matter herein
and merges all prior discussions between them.  No modification of or amendment
to this Agreement, nor any waiver of any rights under this Agreement, shall be
effective unless in writing signed by the party to be charged.  The failure by
either party to enforce any rights hereunder shall not be construed as a waiver
of any rights of such party.

 
 
10

--------------------------------------------------------------------------------

 
 
 
(h)
Governing Law.  The validity, construction and enforceability of this Agreement
shall be governed in all respects by the law of Texas applicable to agreements
negotiated, executed and performed in Texas, whether one or more of the parties
shall be or hereafter become a resident of another state or country and without
reference to conflict of laws principles.



 
(i)
Force Majeure.  If the performance of this Agreement or any obligations
hereunder (except payment obligations) is prevented, restricted or interfered
with by reason of fire or other casualty or accident, strikes or labor disputes,
war or other violence, any law, order, proclamation, regulation, ordinance,
demand or requirement of any government agency, or any other act or condition
beyond the reasonable control of the parties hereto, the party so affected upon
giving prompt notice to the other parties shall be excused from such performance
during such prevention, restriction or interference.



 
(j)
Notices and Other Communication.  Notice by any party under this Agreement shall
be in writing and personally delivered or given by registered mail, overnight
courier, telecopy confirmed by mail, telefax or prepaid cable, addressed to the
other party at its respective address or addresses given herein (or at any such
other address as may be communicated in writing to the notifying party in
writing) and shall be deemed to have been served when delivered or, if delivery
is not accomplished by reason of some fault of the addressee, when
tendered.  Notices required under this Agreement shall be delivered to the
addresses set forth below unless either party notifies the other party in
writing of any changes in such addresses:



For Convergys:
Convergys Customer Management Group Inc.
Attention:  Kelly Green
17787Waterview Parkway
Dallas, TX  75252
Fax #: 972-454-8781


cc:
Convergys Customer Management Group Inc.
Attn: Legal Department
17787 Waterview Parkway
Dallas, TX 75252
 
For Vendor:
Cicero, Inc.
Attention:  Chief Executive Officer
8000 Regency Parkway, Suite 542
Cary, NC 27518
Fax #: 919-380-5121
 
 
11

--------------------------------------------------------------------------------

 


 
(k)
Compliance with Export Regulations and Other Laws.  Both parties by their
signature hereto certify they will not transfer, directly or indirectly, any
Product or software included in such Product, or technical information received
from the other or any copies thereof, or any Derivative Product or Composite
Product produced from such technical information, to any of the countries
contained within the country groups for which special export or re-export
approval is required under United States Government Regulation 15 C.F.R. Section
379.4 (f) (1).  Each party shall comply and shall be required to comply with the
rules and regulations under the U.S. Export Administration Act, the U.S.
Anti-Boycott provisions, as well as all export regulations of the territory or
other applicable jurisdiction to which the Product or a Derivative Product is
exposed, as the same may be amended from time to time.

 
 
(l)
Vendor Conduct Guidelines.  Vendor hereby agrees to abide by the terms of the
Convergys’ Vendor Conduct Guidelines (the “Guidelines”), which are posted and
updated from time to time at the following website:
http://convergys.com/company/corporate-responsibility/our-business-partners.php
(the “Website”). Vendor shall ensure that it (and any Vendor employees, agents,
consultants and subcontractors who provide goods or services to Vendor in
support of Convergys) have read, understand, and agree to comply with the most
recent version of the Guidelines. Vendor agrees that it will certify its
compliance to the Guidelines at the Website, no less than once annually, by
December 31st of each calendar year. For the avoidance of doubt, to the extent
that this Agreement contains obligations regarding Vendor conduct which are
similar to, but stricter than, those stated in the Guidelines, Vendor shall
adhere to the more strict obligations. In addition, to the extent that any terms
of this Agreement regarding Vendor conduct conflict with the terms of the
Guidelines, Convergys and Vendor agree to interpret any such conflicts
cumulatively and to resolve any potential conflicts in a manner that provides
the highest standard of conduct and protection to Convergys.



 
(m)
Survival. The following provisions shall survive expiration or termination of
this Agreement:  1, 6, 7, 8, 9, 10, 11, and 12.

 
In Witness whereof, the parties have executed this Agreement as of the day and
year first above written.




CONVERGYS CUSTOMER MANAGEMENT GROUP INC.
 
VENDOR
By:____________________________________
By:____________________________________
   
Name:__________________________________
Name:__________________________________
   
Title:___________________________________
Title:___________________________________
   
Date:___________________________________
Date:___________________________________

 
 
12

--------------------------------------------------------------------------------

 
 
Exhibit A
Deliverables




1.  
General Items Required

 
a.  
Roadmap of deposited items (for current release)

 
i.  
A high level overview describing where key items are located on the deposit
media, including a table of contents type of structure that allows quick access
to material.

 
b.  
A list of all skill sets necessary to support the code.

 
c.  
Encryption methods and/or passwords necessary for access to deposited material.

 
i.  
Any and all encryption methods and passwords necessary to access any and all
materials delivered including any compressed or non-compressed files used with
the materials deposited, including any and all software or hardware keys
necessary for access to the deposit media.

 
d.  
Tools or Software needed to create a clear-text version of the source code.

 
i.  
Information and access to any and all tools associated with source code
management and what mechanisms are used to manage the release process (this
includes source trees, release version trees, iteration trees, etc. related to
source code management).

 
ii.  
A complete versioning diagram (individual trees) of release 2.x or the most
current release.

 
e.  
Contact information for the primary point of contact, Chief Technology Officer
or designee.

 
f.  
Source Code

 
i.  
Shall include all source from Release 2.2 or current 2.x version

 
ii.  
All source code files, libraries, and any and all necessary build items to
completely build a full release, including but not limited to, .c, ,cpp, .h,
.java, types of files. It should be in the form of an export from their source
code version control so Convergys can import it and have a history of changes
etc.

 
 
13

--------------------------------------------------------------------------------

 
 
g.  
Component Dependencies

 
i.  
Any necessary files or compilation dependencies needed to build a successful
release from the deposited media. This includes a complete list of any/all
linked dependencies or files that need compiled first prior to linking.

 
h.  
Build Environment Setup and Configuration

 
i.  
Detailed instructions for configuration of build environment; including, but not
limited to, configuration settings for all compilers and third party components.
For example, does the build process expect the source code to be loaded to a
specific location?

 
ii.  
Any and all environment variables and parameters required to be set prior to
running a build, specified explicitly for release 2.2 through the current 2.x
release.

 
i.  
Build Control Files

 
i.  
Any and all files and/or scripts that control the build process. For example,
Makefiles on UNIX systems, ‘.dsp’ and ‘.dsw’ in visual C++, or simple ‘.bat’
files. This may vary depending upon O/S and tools used, and include any batch or
shell scripts that are used to control the build of the software.

 
j.  
Any third-party applications, APIs, or other tools

 
i.  
Any compilers, linkers, third party libraries, assemblers, pre-processors,
post-processors, linkers, whether developed by Vendor or by third
parties.  Note: if these materials cannot be deposited due to licensing
restrictions, Vendor should provide for each release deposited the names of all
required applications, release number – including any patch or service pack
number, vendor name and contact information (including website) of all required
items.

 
ii.  
Vendor shall provide the details on the version control system (i.e. Team
foundation server, Visual Source Safe, etc.) and the defect tracking system in
use to support the Source Code.

 
k.  
Build Instructions

 
i.  
Detailed instructions/sequence of actions describing how to compile the escrow
deposit and build executables including the description of any required hardware
or operating system requirements (including non-standard settings).

 
ii.  
A verification of the build environment using the setup, specific instructions
for performing the build should be included. If specific batch or shell scripts
must be run to perform a build these should be identified with their location
and any specific order of execution requirements.

 
 
14

--------------------------------------------------------------------------------

 
 
iii.  
Care should be taken to ensure that no ‘institutional knowledge’ is assumed in
the build instructions as the person performing the build will not have this
knowledge nor any reliable means to acquire it.

 
l.  
Design Documentation

 
i.  
Documentation providing a reasonably skillful programmer with information
regarding source code architecture, overall design of the source code and
interactions among modules for each release deposited.

 
m.  
API’s/program interface documentation

 
i.  
Specifications for any API’s that are exposed by the application(s), including
any documentation which might reasonable be required  by developers during
design, code, test or maintenance phase of the software life-cycle as well as
any and all APIs required by third-party tools or libraries that are required
for a complete build of the application.

 
n.  
Test Diagnostics

 
i.  
Regression tests including automated scripts and test data for all releases for
all releases deposited.

 
ii.  
Identification of applications used for testing such as mainframe, Clarify,
Siebel etc.

 
iii.  
A detailed test plan including a detailed test plan documentation.

 
o.  
Defect Tracking Repository

 
i.  
A current extract of the defects tracking repository. It should be in the form
of an export from their defect tracking system so Convergys can import it for
easier review.

 
2.  
Data/Database Information

 
a.  
Data

 
i.  
Sample/examples of any data or databases required to run the application(s),
including data used for regression testing. Convergys is responsible for the
purchase of database licenses necessary to run the software

 
b.  
Database Schema/Data model documents

 
i.  
Details of database schema and design information, including any necessary SQL
files to create and/or backup files required to configure a database suitable
for supporting compilation of the software and/or supporting the run-time
function of the software.

 
 
15

--------------------------------------------------------------------------------

 
 
3.  
Runtime/Production Information

 
a.  
Third party libraries, dll’s, applications, scripts (xml, html, etc.) and data
required to establish the “live” environment

 
i.  
A detailed listing,  including names of all required applications, number – with
patch or service pack number, vendor name and contact information (including
website), and copies of all exe’s, third party libraries, data and test
diagnostics required to establish a live environment.

 
b.  
Hosting Configuration Instructions

 
i.  
A list of detailed steps necessary to configure environment hosting executable
code.

 
c.  
Runtime/Production Environment configuration instructions

 
i.  
Information regarding operating systems and diagnostics, including instructions
regarding installation of the application and steps required to load the
application onto a production/runtime environment. This should include
identification of all third party components required for production system as
well as any configuration settings.

 
d.  
User Manuals/Training guides

 
i.  
All user and training manuals for each release deposited including end-user
documentation as well as full training guides (if any) that describe proper
end-user setup and configuration and any and all release notes associated with
each release. This should include but not be limited to:

 
1.  
Customer training materials.

 
2.  
Internal training materials.

 
3.  
Customer-facing documentation.

 
4.  
Internal documentation, including field guides, sizing guides, etc.

 
5.  
3rd-party documentation used in development.

 
 
16

--------------------------------------------------------------------------------

 
 
Exhibit B
Pricing and Payment
 
In consideration of the license grant as set forth in Exhibit 2 and fulfillment
of Vendor’s other obligations under the Agreement Convergys shall pay Vendor as
follows:


1.  
$600,000.00 due and payable upon the Effective Date of the Agreement.

2.  
$300,000.00 due and payable upon the later of January 22, 2012 or the start of
the Knowledge Transfer set forth in Exhibit C.

3.  
$300,000.00 upon completion of the Knowledge Transfer as set for in Exhibit C
and delivery of all the Deliverables or June 30, 2012, whichever comes first.

4.  
Once Convergys has distributed more than 5000 Seats of the Product, additional
license fees will be paid for and reported as follows



At the end of each calendar month during the term of the agreement Convergys
shall generate a report showing the quantity of net new Seats of the Product
which were distributed to End Customers or Resellers, or deployed by Convergys
for its internal use, or for providing MSP Services. Such report will be
forwarded to Vendor within forty-five (45) days of the end of each calendar
month accompanied by the payment of the applicable license fees for any net new
Seats distributed during such month, which exceed an aggregate distribution of
five thousand (5000) Seats since the Effective Date. The license fees shall be
calculated as follows:
 
§
Months 1-12 of the Agreement: $250 one-time royalty fee per Seat

 
§
Months 13-24 of the Agreement: $185 one-time royalty fee per Seat

 
§
Months 25-36 of the Agreement: $125 one-time royalty fee per Seat

 
§
Months 37-48 of the Agreement: $62.50 one-time royalty fee per Seat

 
§
Months 49-60 of the Agreement: $25 one-time royalty fee per Seat

 
For avoidance of doubt, no additional license fees shall be due for the first
five thousand (5,000) seats of the Product which Convergys distributes to an End
User or Reseller or deploys for its internal use or for providing MSP Services,
and no additional fees shall accrue for any Seats after the term of the
Agreement.
 
 
17

--------------------------------------------------------------------------------

 


All payments shall be made by wire transfer as follows:


Wire:
Bank of America
Charlotte, NC
ABA # 026009593
Account Name: Level 8 Technologies, Inc.
Account No.: 000691520436
Swift Code: BOFAUS3N (International Wires)


ACH Transaction:
Bank of America
Charlotte, NC
ABA# 053000196
Account Name: Level 8 Technologies, Inc.
Account No. 000691520436
Swift Code: BOFAUS3N (International Wires)
 
 
18

--------------------------------------------------------------------------------

 
 
Exhibit C
Knowledge Transfer
 
Within ten (10) days following the execution of the agreement, Vendor and
Convergys will start a Knowledge Transfer Project (the “Knowledge Transfer
Project”).  The purpose of this project is to educate up to 6 Convergys
engineers on all the components of Cicero XM Product architecture, design, code,
and documentation such that these engineers could enhance and maintain all the
components of the Cicero XM product. During the project Vendor shall work in
good faith with Convergys to transfer to the Convergys personnel participating
in the project a sufficient level of knowledge to enable Convergys to change the
source code to correct defects which might arise and to continue further
development of the source code.


It is agreed by the parties that any and all source code or related intellectual
property developed by Vendor and/or the Convergys engineers during this project
shall be the exclusive and sole property of Vendor and shall be licensed to
Convergys subject to the terms of this agreement unless otherwise specified in a
Statement of Work.  Knowledge Transfer will begin no later than January 17th,
2012 and conclude on June 30, 2012 unless both parties mutually agree to extend
the period of Knowledge Transfer.


The project will be broken down into five stages as follow:


1.  
Stage 1

 
·  
Plan

o  
On-site normal Cicero new developer hire training

 
·  
Goal

o  
Prepare CVG developers with enough background to participate in Cicero
development sprints

o  
Prepare architect with technical background to participate in Cicero development
exercise

 
2.  
Stage 2

 
·  
Plan

o  
Shadow development sprint activities: ~ 1 month

•  
Assumption: Development of SOW integrating DDS to Cicero

•  
Shadow sprint teams: No coding assumed in this stage

•  
Match CVG developer 1 to 1 with Cicero development sprint team

•  
Participate in all development activities-to meetings

•  
Design and code reviews

•  
Go-to meetings during actual code development

•  
CVG FTE will compare before/after code changes for feature developed in sprint

o  
Allow architect to float from sprint to sprint to get overall feel

 
 
19

--------------------------------------------------------------------------------

 
 
·  
Goals

•  
Prepare CVG developer to begin code activities

•  
Best practices, code layouts, module etc.

 
3.  
 Stage 3

 
·  
Plan

o  
Participate in development sprint activities: ~ 1 - 2 months

•  
Mimic and participate in sprint teams: Coding assumed in this stage

•  
Participate in all development activities-to meetings

•  
Design and code reviews

•  
Go-to meetings during actual code development

•  
Sprint lead will assign development project to CVG developer

•  
Not designed as a deliverable (parallel development on same function as Cicero
sprint lead)

•  
Sprint lead will perform code review with CVG on his code

•  
Compare with how Cicero completed code

o  
Allow architect to float from sprint to sprint to get overall feel

 
·  
Goals

o  
Prepare CVG developer to begin deliverable coding activities

 
4.  
 Stage 4

 
·  
Plan

o  
Participate in development sprint activities: ~ 2-3 months

•  
Participate in sprint teams: Coding assumed in stage

•  
Participate in all development activities-to meetings

 
 
20

--------------------------------------------------------------------------------

 
 
•  
Design and code reviews

•  
Go-to meetings during actual code development

•  
Sprint lead will assign development project to CVG developer

•  
Expectations are that this is a deliverable

•  
Expect assignments to progressively become more complex

•  
May start off as TR code fixes from previous sprints

o  
Allow architect to float from sprint to sprint to get overall feel

 
·  
Goals

o  
CVG developer can maintain and enhance code

 
5.  
 Stage 5

 
·  
Plan

o  
At appropriate time Convergys test engineer will work with Cicero testing staff

•  
Review and learn all Cicero test cases

•  
Learn test procedures and best practices

o  
Will shadow sprint testing activities for several sprints

o  
Will shadow QA release activities

 
·  
Goals

o  
Prepare CVG test lead for testing sprints, maintenance releases and patches and
major releases



 
21

--------------------------------------------------------------------------------

 
 
Exhibit D
Training/Initial Engineering Services
 
Sales Training:
Sales training for the Composite Product is not required.  Vendor will provide
existing sales materials such as presentations, datasheets, case studies, white
papers and other collateral to support Convergys’ sales efforts.


Technical Training:
Convergys may acquire technical training and services (“Services”) from Vendor
during 2012 at the rates specified below:


·  
Training for solution development and professional services personnel:

 
o  
Cicero XM Foundations

 
Intended for experience developers and implementers, this class prepares
solution developers and professional services personnel with the understanding
to implement or customize Cicero XM desktop solutions. Developers, solution
architects, project managers, and others may also benefit from the training.
 
Delivery Format: Instructor led, Convergys provided classroom and equipment,
style includes lecture, demonstration, and hands-on exercises.
 
Duration: 3.5 days, Maximum participants: 8, Price:  $5,000 per class (plus
expenses)
 
o  
Cicero XM Enterprise

 
Advanced Enterprise Training prepares solution developers and enterprise IT to
implement and deploy Cicero XM Enterprise. Participants will learn how to
install, configure, integrate and support enterprise wide Cicero XM solutions,
including server and network requirements, integration of Cicero XM Desktop,
product and solution deployment, and use of the Cicero XM Enterprise data store.
 
Prerequisite: Cicero XM Foundations, Cicero XM Enterprise configured network.
 
Delivery Format: Instructor led, Convergys provided classroom and equipment,
style includes lecture, demonstration, and hands-on exercises.
 
Duration: 3.5 days,  Maximum participants: 8, Price:  $5,000 per class (plus
expenses)
 
Availability: mid-2012.
 
 
22

--------------------------------------------------------------------------------

 


·  
Training for support personnel

 
o  
Cicero XM Support

 
This training is targeted to provide an overview of Cicero XM to assist Level 1
and 2 operations/support personnel in troubleshooting/triage of Cicero XM
runtime environments and issues.
 
Duration: 2.5 days, Maximum participants: 8, Price:  $3,500 per class (plus
expenses)
 
Availability: mid-2012.


·  
Services:

o  
Vendor will provide Services as mutually agreed in a separate Professional
Services Agreement or Statement of Work (SOW)

o  
Convergys may purchase Services at the annually published Vendor Professional
Services Rate Card less a 25% discount on the Daily Rate

o  
Vendor will invoice Convergys for Services and reasonable travel and expenses;
invoices for Services and travel expenses will be paid by Convergys within forty
five (45) days of invoice

 
Vendor’s 2012 standard rate card for Services (in US $):
 
Service
Description
Daily Rate
Convergys Rate
XM Implementation and Consulting
Implementation Specialist
$1,600
$1,200
XM Planning and Management
Implementation / Project Manager
$1,600
$1,200

.
Initial Implementation Services
Vendor agrees to provide Convergys with implementation services for the first
implementation of the Composite Product with Convergys personnel “shadowing”
Vendor’s personnel, to work jointly with Convergys on the second implementation
of the Composite Product with Convergys personnel actively participating in the
implementation and to assist Convergys personnel as needed in the third
implementation of the Composite Product. Vendor and Convergys shall execute a
mutually agreed upon Statement of Work for each of the first three
implementations, and Vendor shall be paid the rates set forth in this Exhibit D.


Initial Engineering Services
Vendor will provide engineering services to modify Products to meet Convergys
requirements, to be detailed in a separate Statement of Work to be mutually
agreed upon and documented by both parties. The cost of such engineering
services shall not exceed US $100,000, and the payment terms shall be as set
forth in the SOW.


 
23

--------------------------------------------------------------------------------

 